C. Allen, J.
The defendant’s counsel contends that the
ticket did not entitle the plaintiff to be carried the second time from Lawrence to Salem ; and the cases cited by him well support this proposition. The plaintiff, indeed, no longer controverts it; but now insists that he may nevertheless prevail by proving that the conductor acted without probable cause and maliciously, and that there was sufficient evidence for the jury on these points; and in this we agree with him. Ripley v. McBarron, 125 Mass. 272. Want of probable cause and malice on the part of the conductor, if established, may be imputed to the corporation. Reed v. Home Savings Bank, 130 Mass. 443. But the report does not show whether the conductor believed or disbelieved the plaintiff’s story, or whether he was acting in good faith in causing the arrest and making the complaint. His honest and reasonable belief is a necessary element in determining the questions of probable cause and malice, and, since this is not found in his favor, there must be a new trial. Good v. French, 115 Mass. 201, 203. Bacon v. Towne, 4 Cush. 217, 239.

New trial granted.